internal_revenue_service number release date index number --------------------------------- -------------- ------------------------------------- ------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-107389-15 date october foundation founder ------------------------- ----------------- ------------------------ e i n ----------------- ty -------------------------------------- dear ----------------- this is in response to the letter dated date and additional submissions dated april and date in which foundation’s counsel requested on behalf of foundation rulings under sec_501 sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code background based on the documents and representations submitted on behalf of foundation the relevant facts on which foundation’s request for rulings is based are as follows pursuant to the terms of a_trust created by founder foundation was organized for the purpose of making payments or distributions for charitable purposes to or for_the_use_of charitable organizations organized in the united_states or any possession_of_the_united_states entitled to recognition of exemption from federal_income_tax under sec_501 and sec_501 the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-107389-15 the internal_revenue_service has recognized foundation as an organization described in sec_501 and classified it as a private_foundation under sec_509 foundation has made all of its grants to public_charities described in sec_509 or founder was a substantial_contributor to foundation within the meaning of sec_507 foundation has a nine-person board_of directors composed of founder’s five children and four grandchildren the directors’ visions of the charitable causes to be promoted and supported by foundation have diverged making it difficult for foundation to develop a unified administration of its charitable goals and objectives accordingly foundation’s directors desire to divide foundation into three separate private_foundations permitting each of the two newly created private_foundations to be governed and operated by one of founder’s children and certain of each child’s family members to accomplish this objective foundation proposes to distribute an amount equal to percent of the fair_market_value of its assets to each of the two newly created foundations foundation will keep percent of the assets it will own immediately before those distributions foundation will receive no consideration for the amounts transferred and none of the amounts will be out of current income the two newly created private_foundations will be nonprofit_corporations prior to the proposed distributions to them each of the newly formed organizations will receive a determination_letter from the irs recognizing it as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and classified as a private_foundation within the meaning of sec_509 but not as an operating_foundation as defined by sec_4942 the boards of directors of the two newly created private_foundations will be composed of four of the nine persons who currently serve on the board_of directors of foundation plus additional family members with each newly created private_foundation being governed by a child of founder and two of each child’s immediate_family members foundation’s board will consist of the remaining five of the nine current directors three of founder’s children and two of his grandchildren all of the directors of each of the foundations will be disqualified persons with respect to each of the resulting foundations because they are all descendants of founder foundation intends to pay all reasonable expenses necessary to create the newly created private_foundations and to transfer the assets to them including the reasonable expenses_incurred in connection with this request for rulings after the transfers of assets to the newly created private_foundations foundation and each of the two newly created private_foundations will operate and maintain their own plr-107389-15 statuses as sec_501 tax-exempt private_foundations foundation has not given and does not intend to give notice to the irs of intention to terminate its private_foundation_status nor has foundation received from the irs notification that its private_foundation_status has been terminated further foundation has not committed any willful repeated acts or any willful and flagrant act that gives rise to liability under chapter based on the documentation submitted and the facts and representations described above foundation has requested the rulings discussed below rulings requested law and analysis requested ruling sec_1 and the proposed transfers of percent of foundation’s assets to the new private_foundations will qualify as transfers of assets described in sec_507 and will not be described in sec_507 the new private_foundations will not be treated as newly created organizations as a result of the transfers sec_507 says that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such a termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 and either such organization pays the tax or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 says that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a transfer described in sec_507 is referred to as a sec_507 transfer the exception in sec_507 for what is provided in subsection b excludes sec_507 transfers from imposition of the termination_tax accordingly a transfer of assets described in sec_507 from one private_foundation to another does not trigger the termination_tax on the transferor private_foundation if the transferee private_foundation involved in the transfer is not treated as a newly created organization this is explained in more detail in the applicable regulations sec_1_507-3 states that in the case of a transfer of assets described in section plr-107389-15 b including a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of sec_1_507-3 the transferee organization will not be treated as a newly created organization similarly sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 describes the terms other adjustment organization or reorganization as including any significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year foundation will be transferring percent of its assets to the two newly created private_foundations foundation will not receive any consideration for the amounts transferred and none of the amounts will be out of current income accordingly foundation’s proposed transfers will constitute a significant disposition of assets that will qualify as sec_507 transfers sec_1_507-4 provides in part that a private_foundation that makes transfers described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable foundation has represented that it has not and will not notify the secretary of any intent to terminate its status as a private_foundation within the meaning of sec_507 and that it has not either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter within the meaning of sec_507 therefore because the proposed transfers will be described in sec_507 and because foundation will not give the notice described in sec_507 or be described in sec_507 foundation’s proposed transfers of assets to the newly created private_foundations will not be described in sec_507 and the newly created private_foundations will not be treated as newly created organizations for this purpose the conclusion that the newly created private_foundations will not be treated as newly created organizations is reached herein only for purposes of responding to foundation’s request for the ruling that the proposed transfers will not subject foundation to the tax imposed by sec_507 because the transfers will be described in sec_507 sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent for this purpose sec_6110 provides that a written_determination generally means a ruling determination_letter technical_advice_memorandum or chief_counsel_advice the request for rulings to which this letter is directed was submitted by foundation not plr-107389-15 by either of the newly created private_foundations accordingly the newly created private_foundations may not use or cite this letter as precedent see also section dollar_figure of revproc_2015_1 2015_1_irb_1 requested ruling the proposed transfers of assets and the carrying out of the transaction contemplated will be in furtherance of foundation’s sec_501 purposes sec_501 exempts from federal_income_tax organizations that are described in sec_501 sec_501 describes organizations that are organized and operated exclusively for charitable and other designated exempt purposes organizations described in sec_501 must operate exclusively for an exempt_purpose revrul_64_182 1964_1_cb_186 provides that a corporation organized exclusively for charitable purposes is entitled to exemption under sec_501 where it is shown to be carrying on through contributions and grants a charitable program commensurate in scope with its financial resources foundation will transfer an amount equal to percent of the fair_market_value of its assets to the two newly created private_foundations after they are recognized by the irs as being described in sec_501 and as being exempt under sec_501 foundation will continue to operate for exempt purposes following the proposed transfers of assets in a manner commensurate in scope with its remaining financial resources accordingly foundation’s proposed transfers of assets and the carrying out of the transaction contemplated will be in furtherance of foundation’s sec_501 purposes requested ruling the transfers of assets will not give rise to gross_investment_income including capital_gains and will not result in the imposition of tax under sec_4940 foundation proposes to distribute an amount equal to percent of the fair_market_value of its assets in equal shares to each of the two newly created private_foundations foundation will not receive any form of consideration for either proposed transfer sec_4940 imposes an excise_tax on a private foundation’s net_investment_income for the taxable_year sec_4940 defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 sec_4940 provides in part that for purposes of sec_4940 the term gross_investment_income means the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4940 does not define capital_gain_net_income however sec_53_4940-1 provides in relevant part that in determining capital_gain_net_income for purposes of the tax imposed by sec_4940 there shall be plr-107389-15 taken into account only capital_gains_and_losses from the sale_or_other_disposition of property held by a private_foundation for investment purposes in the context of applying sec_507 and sec_4940 to a transfer of all of a private foundation’s assets to one or more other private_foundations revrul_2002_28 2002_1_cb_941 states that sec_507 transfers do not constitute investments of the transferor for purposes of sec_4940 and therefore the transfers do not give rise to net_investment_income subject_to tax under sec_4940 foundation’s proposed transfers of its assets to the newly created private_foundations are similar to those in revrul_2002_28 supra in that they are transfers described in sec_507 accordingly the proposed transfers to the newly created private_foundations will not result in the production of net_investment_income and will not result in the imposition of tax under sec_4940 requested ruling neither foundation nor any disqualified persons with respect to foundation will be deemed to have engaged in an act of self-dealing under sec_4941 by effectuating the transfers of assets and the transactions contemplated herein including the formation of the newly created private_foundations and the payment by foundation of reasonable expenses necessary to effect such transactions sec_4941 imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 defines the term disqualified_person sec_53_4946-1 provides that the term disqualified_person does not include organizations that are exempt under sec_501 thus the newly created private_foundations by definition will not be disqualified persons with respect to foundation in situation in revrul_2002_28 supra p is recognized as exempt from federal_income_tax under sec_501 and is classified as a private_foundation under sec_509 pursuant to a plan of dissolution after satisfying all of its outstanding liabilities p distributes all of its remaining assets in equal shares to x y and z revrul_2002_28 states in part that the transfers in question are to sec_501 organizations which are not treated as disqualified persons for purposes of sec_4941 revrul_2002_28 concludes that the transfers do not constitute self-dealing transactions and are not subject_to tax under sec_4941 plr-107389-15 foundation’s proposed transfers of assets to the newly created private_foundations will not constitute acts of self-dealing assuming that the newly created private_foundations are recognized by the irs as organizations described in sec_501 and exempt from tax under sec_501 similarly the proposed payment of the expenses connected with creating and obtaining recognition of tax-exempt private_foundation_status for each of the newly created private_foundations will not constitute acts of self- dealing again assuming that the newly created private_foundations are recognized by the irs as organizations described in sec_501 and exempt from tax under sec_501 with respect to the request for a ruling that no disqualified persons with respect to foundation will be deemed to have engaged in an act of self-dealing under sec_4941 by effectuating the proposed transactions this letter is directed to foundation and not to the newly created private_foundations the children of founder the grandchildren of founder or any other disqualified persons with respect to foundation as previously stated sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent accordingly neither the newly created private_foundations the children the grandchildren nor any other disqualified persons with respect to foundation may use or cite this letter as precedent see section dollar_figure of revproc_2015_1 supra pincite requested ruling the proposed transfers of assets by foundation to the new private_foundations will not constitute an investment that jeopardizes the charitable purposes of foundation under sec_4944 sec_4944 imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of the foundation’s exempt purposes neither sec_4944 nor the regulations thereunder define invest or investment however as mentioned previously in the context of sec_4940 in the context of applying sec_507 and sec_4944 to a transfer of all of a private foundation’s assets to one or more other private_foundations revrul_2002_28 supra states that sec_502 transfers do not constitute investments for purposes of sec_4944 accordingly the proposed transfers will not jeopardize foundation’s exempt purposes and will not be subject_to tax under sec_4944 requested ruling the reasonable legal accounting and other expenses paid_by foundation in connection with this ruling_request in creating the new private_foundations and in effectuating the transfers of assets will not constitute taxable_expenditures pursuant to sec_4945 and all such expenses will be considered as qualifying distributions under sec_4942 plr-107389-15 sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 and may be considered to be a qualifying_distribution sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 provides that legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of a particular case thus foundation’s payment of reasonable legal accounting and other expenses relating to the creation of the newly created private_foundations and the transfers of assets to them assuming that foundation can demonstrate ordinary business care and prudence will not constitute taxable_expenditures under sec_4945 assuming that foundation’s legal accounting and other expenses_incurred in connection with this ruling_request and with effecting the proposed transfers will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 requested ruling foundation may count the assets distributed in the proposed transfers toward satisfaction of its minimum distribution_requirements under sec_4942 to the extent that the new private_foundations make qualifying distributions described in sec_4942 sec_1_507-3 provides that except as provided in sec_1_507-3 relating to sec_507 transfers in which all of the transferor’s assets are transferred to one or more effectively controlled transferee private_foundations a private_foundation is required to meet the distribution_requirements of plr-107389-15 sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such a transfer itself will be counted toward satisfaction of those requirements to the extent the amount transferred meets the requirements of sec_4942 including the recordkeeping requirements of sec_4942 in the case of a sec_507 transfer sec_1_507-3 a provides that a substantial_contributor to a transferor foundation such as founder will be treated as a substantial_contributor to the transferee organization s sec_4946 provides that a member_of_the_family of a substantial_contributor to a foundation also is a disqualified_person with the foundation accordingly since all of the directors of foundation and the newly created private_foundations will be family members of founder all of the directors will be disqualified persons with respect to each of the foundations involved in the proposed transfers thus the newly created private_foundations will be controlled by persons who are disqualified persons with respect to foundation accordingly the proposed transfers to the newly created private_foundations will be treated as qualifying distributions only to the extent that the requirements of sec_4942 are satisfied sec_4942 states in part that a qualifying_distribution includes any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 the newly created private_foundations will not be operating_foundations sec_4942 provides that the term qualifying_distribution includes a contribution to i another charitable_organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the transferor or ii a private non-operating foundation if two requirements are satisfied the first such requirement is that the transferee organization satisfy certain pass-through requirements see sec_4942 the second requirement is that the transferor obtains adequate_records or other_sufficient_evidence from the transferee organization s showing that the required pass-through distributions were made see sec_4942 accordingly if the two newly created private_foundations make qualifying distributions in the manner required by the pass-through rules of sec_4942 and if foundation obtains sufficient records to satisfy the recordkeeping requirements of sec_4942 then foundation may count as qualifying distributions those portions of the amounts distributed to the two newly created private_foundations that satisfy the requirements of sec_4942 and b plr-107389-15 requested ruling the proposed transfers of foundation’s assets to the new private_foundations will constitute a charitable grant to an organization as described in sec_4945 and as such will not constitute a taxable_expenditure under sec_4945 provided that foundation exercises expenditure_responsibility with respect to the transfers in accordance with sec_4945 sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation such as in this case foundation as a grant to a private non-operating foundation such as the two newly created private_foundations unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-4 provides that for purposes of sec_4945 the term grants includes such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations’ exempt purposes foundation has represented that the two newly created private_foundations will have received recognition as organizations described in sec_501 and as private non- operating_foundations prior to foundation’s making any transfers of assets to them and that they will be responsible for maintaining their tax-exempt status thereafter sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations described in sec_501 including private_foundations pursuant to sec_507 without the transfers being taxable_expenditures under sec_4945 however sec_53_4945-6 does not override the requirement under sec_4945 that grants to private non-operating foundations be subject_to the expenditure_responsibility requirements of sec_4945 such an override is available under sec_1_507-3 when the transfer of assets is a sec_507 transfer of all of the transferor’s assets but it is not available when the transfer does not constitute a transfer of all of the transferor’s assets as is the case here consequently foundation will have to exercise expenditure_responsibility with respect to its grants to the two newly created private_foundations including the proposed transfers of assets described in sec_507 to avoid liability for tax under sec_4945 rulings based on the foregoing and assuming the accuracy of the facts and representations set forth herein we rule as follows the proposed transfers of percent of foundation’s assets to the newly created private_foundations will qualify as a transfer of assets described in sec_507 and will not be described in sec_507 plr-107389-15 for purposes of applying sec_507 and chapter to foundation only the newly created private_foundations will not be treated as newly created organizations as a result of the proposed transfers of assets the proposed transfers of assets and the carrying out of the contemplated transaction will be in furtherance of foundation’s sec_501 purposes as described above the proposed transfers of assets will not give rise to gross_investment_income including capital_gains and will not result in the imposition of tax under sec_4940 foundation will not be deemed to have engaged in any acts of self-dealing under sec_4941 by effectuating the proposed transfers of assets and the contemplated transaction including the formation of the newly created private_foundations and the payment by foundation of reasonable expenses necessary to effect such transactions the proposed transfers of assets by foundation to the newly created private_foundations will not constitute investments that will jeopardize the charitable purposes of foundation under sec_4944 the reasonable legal accounting and other expenses paid_by foundation in connection with this request for rulings in creating the newly created private_foundations and in effectuating the proposed transfers of assets will not constitute taxable_expenditures under sec_4945 and all such expenses will be qualifying distributions under sec_4942 foundation may count the assets distributed in the proposed transfers toward the satisfaction of its minimum distribution requirement under sec_4942 to the extent the newly created private_foundations make qualifying distributions described in sec_4942 and foundation obtains sufficient records to satisfy the requirements of sec_4942 the proposed transfers of assets to the newly created private_foundations will constitute grants described in sec_4945 but will not be taxable_expenditures under sec_4945 if foundation exercises expenditure_responsibility with respect to the transfers in accordance with the requirements of sec_4945 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described neither does this letter constitute a determination that foundation is exempt from tax under sec_501 or is a private_foundation under sec_509 because it could help resolve questions concerning your federal_income_tax status this letter should be kept in your permanent records plr-107389-15 this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this letter with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in the notice the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its return electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of your authorized representatives plr-107389-15 if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth m griffin chief exempt_organizations branch tax exempt government entities encl notice notice of intention to disclose redacted copy of this letter
